 1   Derek Davis, Esq. (SBN 243957)
     Alan Law, Esq. (SBN 268334)
 2   COOPER & SCULLY, P.C.
     505 Sansome Street, Suite 1550
 3   San Francisco, CA 94111
     Tel: (415) 956-9700; Fax: (415) 391-0274
 4   Email: derek.davis@cooperscully.com
     Email: alan.law@cooperscully.com
 5
     Attorneys for Defendant
 6   GARFIELD BEACH CVS, L.L.C.
     Erroneously sued as CVS PHARMACY, INC.
 7
     Brian H. Turner
 8   LAW OFFICES OF BRIAN H. TURNER
     2207 J Street
 9   Sacramento, CA 95816
     Tel: (916) 229-8800; Fax: (916) 833-5594
10   Email: brian@bhturnerlaw.com

11   Attorney for Plaintiff
     CECIL L SWANSON
12

13                               UNITED STATES DISTRICT COURT

14                    EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO

15   CECIL L. SWANSON,                    ) Case No. 2:20-CV-00745-TLN-KJN
                                          )
16            Plaintiffs,                 )
                                          ) STIPULATION AND ORDER TO AMEND
17        vs.                             )           SCHEDULING ORDER
                                          )
18   CVS PHARMACY, INC. and DOES 1 to 20, ) Date Action Filed: 03/06/20
                                          )
19            Defendants.                 )
                                          )
20

21          Plaintiff, CECIL L. SWANSON (“Plaintiff”) and Defendant GARFIELD BEACH CVS,
22   L.L.C., erroneously sued as CVS PHARMACY, INC. (“Defendant”), by and through their
23   respective attorneys of record and pursuant to LOCAL RULES 143 AND 144(D) and FRCP
24   16(B) hereby stipulate and agree as follows:
25          WHEREAS, on March 6, 2020 Plaintiff filed her Complaint in the Sacramento Superior
26   Court and served Defendant on March 13, 2020.
27

28
                                                 1
                       Stipulation and Order Thereon to Amend Scheduling Order
               United States District Court Eastern District No. 2:20-CV-00745-TLN-KJN
 1            WHEREAS Defendant filed its Notice of Removal, Civil Case Cover Sheet, Notice of

 2   Interested Parties and Demand for Trial by Jury on April 13, 2020 in the United States District

 3   Court, Eastern District of California – Sacramento.

 4            WHEREAS ON October 20, 2020 Defendant served its Initial Disclosure on Plaintiff

 5   along with a set of Interrogatories and Request for Production of Documents.

 6            WHEREAS on November 4, 2020 Plaintiff served her Initial Disclosure on Defendant,

 7   and has requested – and was granted – extensions to the written discovery requests past the

 8   current Discovery Cut-Off date of December 16, 2020, due to the Plaintiff’s elderly age and the

 9   continued shelter-in-place orders due to the ongoing COVID-19 pandemic.

10            WHEREAS on November 15th an ORDER was entered revising the Discovery deadlines.

11            WHEREAS both Plaintiff and Defendant have propounded and responded to written
12   discovery.
13            WHEREAS on April 22, 2021 the deposition of Plaintiff was taken by Defendant.
14            WHEREAS on May 27, 2021 the parties agreed to Elect Referral of Action to Voluntary
15   Dispute Resolution Program (VDRP) Pursuant to Local Rule 271.
16            WHEREAS several depositions of witnesses need to be administered but the parties
17   prefer to have those depositions taken after the mediation of the matter.
18            WHEREAS the parties have entered into the following stipulation in an effort to jointly
19   resolve these discovery issues and continue to move this case forward.
20            WHEREAS the parties through their respective counsel jointly propose and stipulate to
21   the following deadlines:
22   EVENT                             CURRENT DATE                     PROPOSED NEW DATE
23   Fact Discovery Cut-Off Date       June 30, 2021                    November 30, 2021
24   Expert Disclosures and            August 30, 2021                  January 30, 2022
25   Reports
26   Dispositive Motion Hearing        December 28, 2021                May 30, 2021
27   Cutoff
28
                                                    2
                          Stipulation and Order Thereon to Amend Scheduling Order
                  United States District Court Eastern District No. 2:20-CV-00745-TLN-KJN
 1   Final Pre-Trial Conference        Not set.
 2   Trial                             Not set.
 3

 4           IT IS FURTHER STIPULAED and AGREED between the parties that all other
 5   provisions of the Pretrial Order shall remain in effect.
 6           IT IS SO STIPULATED.
 7

 8   Dated: June 2, 2021.                         LAW OFFICES OF BRIAN H. TURNER
 9

10                                          By: /s/ Brian H. Turner
                                                Brian H. Turner
11                                              LAW OFFICES OF BRIAN H. TURNER
                                                2207 J Street
12                                              Sacramento, CA 95816
                                                Tel: (916) 229-8800; Fax: (916) 833-5594
13                                              Email: brian@bhturnerlaw.com
14

15   Dated: June 2, 2021.                         COOPER & SCULLY, P.C.
16

17                                          By:      /s/ Alan Law
                                                  DEREK DAVIS
18                                                State Bar Number: 243957
                                                  ALAN LAW
19                                                State Bar Number : 286334
                                                  COOPER & SCULLY, P.C.
20                                                505 Sansome Street, Suite 1550
                                                  San Francisco, California 94111
21                                                Tel: 415-956-9700; Fax: 415-391-0274
                                                  Email: derek.davis@cooperscully.com
22                                                Email: alan.law@cooperscully.com
                                                  Attorneys for Defendant GARFIELD BEACH CVS,
23                                                L.L.C. erroneously sued as CVS PHARMACY, INC.
24

25

26

27

28
                                                  3
                        Stipulation and Order Thereon to Amend Scheduling Order
                United States District Court Eastern District No. 2:20-CV-00745-TLN-KJN
 1                                              ORDER

 2
              FOR GOOD CAUSE SHOWN, and pursuant to the Stipulation of the parties, the
 3
     deadlines in the Scheduling Order previously set forth by the Court are revised as follows:
 4
     EVENT                            CURRENT DATE                      NEW DATE
 5
     Fact Discovery Cut-Off Date      June 30, 2021                     November 30, 2021
 6
     Expert Disclosures and           August 30, 2021                   January 31, 2022
 7
     Reports
 8
     Dispositive Motion Hearing       December 28, 2021                 June 2, 2022
 9
     Cutoff
10

11
              IT IS SO ORDERED.
12
     Dated: June 2, 2021
13

14                                                        Troy L. Nunley
                                                          United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  4
                        Stipulation and Order Thereon to Amend Scheduling Order
                United States District Court Eastern District No. 2:20-CV-00745-TLN-KJN
